In re: Michael A. Koncir, Jeanne Koncir and Marion Hutchens, applying for writs of certiorari, prohibition, mandamus and for a stay order. Parish of Concordia.
Writ granted.
The petition of the relator in the above entitled and numbered case having been duly considered, It is ordered that a Writ of Certiorari issue herein, directing the Honorable Richard P. Boyd, Jr. Judge of the 7th Judicial District, Court for the Parish of Concordia, to transmit to the Supreme Court of Louisiana, on or before the 29th day of September, 1978, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator — herein, to the end that the validity of said proceedings may be ascertained. It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the day to be fixed by this court at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.